United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
Y.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Austin, TX, Employer
)
___________________________________________ )
Appearances:
James R. Linehan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-440
Issued: March 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 20, 2007 decision which denied merit review. Because
more than one year has elapsed between the last merit decision dated November 14, 2005 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On July 23, 2002 appellant, a 46-year-old mail clerk, filed an occupational disease claim
alleging that her bilateral elbow condition resulted from performing repetitive duties at work.
She became aware of her condition and realized it was caused by her job on May 29, 2002. The
Office accepted bilateral tendinitis of the elbows and right shoulder impingement syndrome. It
authorized surgeries which were performed on April 9, 2003 and January 12, 2004. Appellant

did stop work but continued in a limited-duty position.1 She came under the treatment of Dr. L.
Don Greenway, a Board-certified orthopedic surgeon, for a work-related bilateral elbow
condition. Dr. Greenway diagnosed traumatic tendinitis extensor tendons of the lateral humeral
epicondyle of the left elbow. He performed a fasciotomy extensor tendons and partial ostectomy
of the lateral humeral epicondyle of the left elbow and diagnosed traumatic tendinisis of the
extensor tendons of the lateral and humeral epicondyle of the left elbow.
On August 18, 2003 appellant returned to work light duty four hours per day and stopped
work in December 2003 due to disabling right shoulder pain. On January 12, 2004
Dr. Greenway diagnosed tear of the glenoid labrum of the right shoulder and performed
arthroscopic surgery on January 12, 2004. Appellant underwent a functional capacity evaluation
on March 26, 2004, which found that she could work full time in a light-duty capacity. In a
report dated April 2, 2004, Dr. Greenway noted appellant’s continued complaints of left elbow
pain. He released appellant to work based on the findings of the functional capacity evaluation,
for eight hours per day on April 12, 2004.
On April 15, 2004 the employing establishment offered appellant a modified mail
processing clerk position subject to restrictions set forth by her physician effective
April 22, 2004. On April 20, 2004 appellant declined the position noting that the job offer did
not comply with her preexisting medical condition prohibiting her from driving long distances
during late hours. She submitted an April 26, 2004 medical report form Dr. Robert K. Emerson,
a Board-certified pulmonologist, who treated her for a sleep disorder. Dr. Emerson advised that
appellant could not commute long distances to work or work nights due to her excessive daytime
somnolence related to her obstructive sleep apnea.
In an April 20, 2004 letter, the Office advised appellant that the job offer constituted
suitable work. Appellant was informed that she had 30 days to accept the position or provide
reasons for refusing it; otherwise, she risked termination of her compensation benefits.
Appellant submitted medical evidence from Dr. William F. Brooke, a family practitioner,
who treated her for daytime somnolence on April 23, 2004. Dr. Brooke noted that appellant was
offered a position with work hours of 5:00 p.m. to 1:30 a.m. and advised that she avoid driving
long distances because of her sleep apnea.
On May 25, 2004 the Office advised appellant that the position of a modified mail
processing clerk was suitable work. It noted that it considered the reasons given by appellant for
refusing the position and found then to be unacceptable. The Office afforded appellant
15 additional days to accept the job offer.
Appellant submitted a statement and noted that she had a serious sleep disorder which
prevented her from driving distances and from accepting the job offer. She submitted reports
from Dr. Greenway dated April 2 to May 27, 2004.
Dr. Greenway noted reviewing
Dr. Emerson’s April 6, 2004 letter confirming that appellant had sleep apnea. He retracted his
prior statements permitting appellant to return to work full time, limited duty and opined that he
did not approve of the job offer due to appellant’s preexisting sleep apnea medical condition.

1

Appellant filed a separate occupational disease claim for a right elbow condition, which the Office accepted for
right elbow tendinitis, File No. xxxxxx103. The Office doubled this claim with the current claim before the Board.

2

In a decision dated June 16, 2004, the Office terminated appellant’s compensation
benefits effective July 11, 2004 on the grounds that she refused an offer of suitable work.
Appellant submitted several requests for reconsideration and in merit decisions dated
July 16 and November 18, 2004 and April 21 and July 18, 2005, the Office denied modification
of the June 16, 2004 decision terminating her compensation benefits on the grounds that she
refused an offer of suitable work.
On July 29, 2005 appellant requested reconsideration. She submitted a copy of the
July 18, 2005 decision, a functional capacity evaluation and a report from Dr. Greenway dated
May 27, 2004.
In a merit decision dated November 14, 2005, the Office denied modification of the prior
decision.
In a letter dated September 20, 2006, appellant requested reconsideration. She asserted
that she did not refuse an offer of suitable work and indicated that the job offer was not suitable.
Appellant further noted that her reason for not accepting the job offer was reasonable and
explained that she was unable to drive distances to and from work or work evening or night
shifts due to severe sleep apnea. She asserted that the Office failed to consider Dr. Greenway’s
April 23, 2004 report, which found that the job offer was not proper due to her preexisting sleep
apnea. Appellant alleged that the Office failed to consider all of her impairments in determining
the suitability of the job offer including the diagnosed conditions of sleep apnea, anxiety and
depression. She further noted that the Office did not consider that she no longer resided in the
job offer location. Appellant submitted a July 5, 2006 report from Dr. Greenway, who noted
appellant’s continued complaints of pain in her elbows and right shoulder. Dr. Greenway noted
findings upon physical examination of the right shoulder revealed anterolateral tenderness with
palpation of the rotator cuff, active range of motion was 90 percent of normal, with good muscle
strength. He noted that examination of the right and left elbows revealed lateral tenderness with
palpation of the extensor tendon at the lateral humeral epicondyle. Dr. Greenway indicated that
he would follow up with appellant in three months.
In a decision dated September 20, 2007, the Office denied appellant’s reconsideration
request on the grounds that she had neither raised a substantive legal question nor included new
or relevant evidence and was therefore insufficient to warrant review of the prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office has the
discretion to reopen a case for review on the merits. It must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations,3 which provide that a claimant may obtain review of the merits of his or her written

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

3

application for reconsideration, including all supporting documents, sets forth arguments and
contain evidence that either:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
Appellant’s September 20, 2006 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office.
Appellant, through her attorney, submitted a statement and reiterated her allegations that
she did not refuse an offer of suitable work as the job offer was not suitable. She noted that the
Office failed to consider Dr. Greenway’s April 23, 2004 report, which found that the job offer
was not appropriate due to appellant’s preexisting sleep apnea, the Office failed to consider all of
her impairments in determining the suitability of the job offer and that she was no longer residing
in the job offer location. Appellant asserted that her reasons for not accepting the job were
reasonable because she was unable to drive distances to and from work or work evening or night
shifts due to severe sleep apnea. However, this is insufficient to show that the Office
erroneously applied or interpreted a specific point of law nor does it advance a relevant legal
argument not previously considered. The Board notes that the Office had previously considered
appellant’s allegations, and she did not set forth a particular point of law that the Office had not
considered or establish that the Office had erroneously interpreted a point of law with regard to
her claim.5
Therefore, the Office properly determined that this evidence did not constitute a basis for
reopening the case for a merit review. Consequently, appellant is not entitled to a review of the
merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted a report from Dr. Greenway dated
July 5, 2006, who noted her continued complaints of pain in her right shoulder and bilateral
4

Id. at § 10.608(b).

5

See Brent A. Barnes, 56 ECAB 336 (2005) (evidence that is repetitious or duplicative of evidence already in the
case record does not constitute a basis for reopening the claim).

4

elbows with tenderness over the right rotator cuff and lateral tenderness over the extensor tendon
at the lateral humeral epicondyle bilaterally. However, this report is essentially duplicative of
Dr. Greenway’s previous reports that were considered by the Office in its decisions dated July 18
and November 14, 2005 and found insufficient. Evidence that repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.6 Therefore, this report is insufficient to require the Office to reopen the claim for a merit
review. On appeal, appellant’s attorney has further characterized the medical evidence as
sufficient to require reopening of the claim for a merit review. Counsel also asserted that the
medical evidence was not sufficient to establish that the offered job was suitable. His opinion,
however, was not relevant to the underlying issue of whether the medical evidence established
that appellant could perform the duties of the offered position. As the issue was medical in
nature, it could only be resolved through the submission of relevant medical evidence from a
physician.7 But, as noted above, appellant did not submit any relevant new medical evidence
with her reconsideration request.
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did she submit
relevant and pertinent new evidence not previously considered by the Office.8 Consequently, she
was not entitled to a review of the merits of her claim pursuant to any of the three requirements
under section 10.606(b)(2).
On appeal, appellant’s attorney requests summary judgment pursuant to the Federal Rules
of Civil Procedure, 56(c), asserting that the Office failed to respond to, contest or rebut the
evidence and arguments appellant made in her appeal to the Board and therefore she should be
granted summary judgment. Contrary to appellant’s contention, section 501.4(a) of the Board’s
Rules of Procedure does not require the Director of the Office to file a pleading in appeals before
the Board.9 The Board’s Rules of Procedure also do not provide any sanctions for not filing a
pleading. Instead, section 501.4(a) affords the Director the discretion to file a pleading as
appropriate. This contemplates that there may be situations in which the Director may deem it
not appropriate to file a pleading. Additionally, the Board notes that it is well established that
procedures before the Board are not governed by the Federal Rules of Civil Procedure.10
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.11

6

See id.

7

L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007).

8

20 C.F.R. § 10.606(b).

9

Id. at § 501.4(a); see also Thomas D. Mooney, 44 ECAB 241 (1992).

10

See generally Bertha Keeble, 45 ECAB 355 (1994) (where the Board noted that federal workers’ compensation
claims are governed by the Act); see 5 U.S.C. §§ 8101-8193.
11

The Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final
decision; therefore, the Board is unable to review evidence submitted by appellant after the September 20, 2007
decision. See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge, dissenting:
In a June 16, 2004 decision, the Office terminated appellant’s compensation benefits under
section 8106 of the Federal Employees’ Compensation Act finding that she refused an offer of
suitable work. However, the Office failed to consider appellant’s contention that she was
disabled from performing such employment due to a sleep disorder. It is well established that,
before benefits may be terminated under this section of the Act, the Office must consider
preexisting and subsequently acquired conditions in determining whether the job offer is
suitable.1 The issue of whether an employee has the physical capacity to perform modified duty
is primarily a medical question that must be resolved by probative medical opinion.2
The Office based its suitability determination on the reports of appellant’s attending
physician, Dr. Greenway, a Board-certified orthopedic surgeon. He treated her accepted elbow
and right shoulder conditions, advising on April 2, 2004 that she had the capacity to perform
modified duty full time subject to specified restrictions.3

1

Richard P. Cortes, 56 ECAB 200 (2004). See Mary E. Woodard, 57 ECAB 211 (2005); Karen L. Yaeger,
54 ECAB 323 (2003).
2

Kathy E. Murray, 55 ECAB 288 (2004).

3

The one-page job offer of record lists the title of the modified-duty processing clerk, the work hours and merely
notes that appellant would be required to work within her restrictions. The job offer fails to provide a description of
the work duties to be performed or of the specific physical requirements of the position, as required. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter
2.814.a.1 (June 1997). However, as the Board does not have merit review, this is not the focus of my remand.

6

Following receipt of the job offer, appellant submitted medical evidence from
Dr. Emerson, a Board-certified internist specializing in respiratory medicine, who treated her for
a sleep disorder. Dr. Emerson advised that the job offer, which required that appellant work
from 5:00 p.m. until 1:30 a.m. Wednesday through Sundays, was not appropriate as she had
classical symptoms of sleep apnea with severe fatigue, daytime drowsiness and sleepiness. He
noted that she had a history of falling asleep while driving. On April 6, 2004 Dr. Emerson stated
that, under the job offer, appellant would be required to drive from one to two hours each way at
night in order to work at the post office in Austin, TX. He related that appellant took diet pills
which contained ephedrine stimulants to try to stay awake while driving but she still had trouble
“nodding off.” Dr. Emerson advised that it was not safe for her to drive the distance required to
work. On April 16, 2004 he again advised that appellant not commute late at night because of
excessive somnolence related to her sleep apnea.
Prior to the termination of her compensation benefits, appellant also submitted additional
medical opinion from Dr. Greenway, who reviewed the records pertaining to her sleep apnea
condition on April 23, 2004 and advised that he could no longer approve of the job offer.
In a June 16, 2004 decision, the Office terminated appellant’s compensation effective
July 11, 2004. I note that the compensation order did not address any disability related to
appellant’s sleep apnea condition or whether the job offer was suitable in light of this condition.
Rather, it merely noted: “You have been diagnosed with a concurrent sleep disorder; however,
this condition has not been accepted as job related.” There is no analysis pertaining to
appellant’s disability due to sleep apnea as required before terminating compensation under
section 8106. The Office merely noted that appellant made a personal decision to relocate
further from Austin, TX, i.e., “98.22 miles/1 hour 38 minutes to Austin, [TX.]” It stated: “You
elected to move after your injury and initial disability status. Your inability to drive long
distances, due to a concurrent medical condition (sleep apnea/hyponea) does not disable you
from performing the duties of the modified position.” The decision does not address the medical
opinion of Dr. Emerson or Dr. Greenway that appellant submitted to the record following the job
offer.
Appellant subsequently requested reconsideration on multiple occasions, contending that
the Office had not properly considered whether the job offer was suitable in light of her sleep
apnea condition. In a June 10, 2004 report, a Dr. Jario A. Melo advised that appellant
experienced severe fatigue, daytime drowsiness and memory loss, noting again her limitations on
driving.
On July 14, 2004 the Office denied modification of the termination decision, noting that
her relocation to her current residence was a matter of her personal choice and that the
employing establishment was not responsible to ensure that she got to and from work. On
November 18, 2004 the Office again denied modification, finding again that appellant had
“voluntarily move[d] away from the commuting area.” On April 21, 2005 it denied
modification, briefly noting that she failed to support her request with valid medical
documentation. On July 18, 2005 the Office reviewed additional evidence from Dr. Greenway
pertaining to appellant’s orthopedic conditions, finding that he did not identify those duties
which appellant would be unable to perform.

7

“What we have here is a failure to communicate.”
Cool Hand Luke
With her most recent request for reconsideration, appellant again contends that the job
offer was not suitable in light of disability arising from her sleep apnea condition. The Office
denied reconsideration of the merits, stating that her arguments have previously been considered.
However, I find that appellant and the Office are talking past one another. Instead of reviewing
the medical evidence pertaining to her sleep apnea and whether the job offer was suitable in light
of this medical condition, the Office focused instead on the fact that appellant relocated to a town
further away from the location of the job offer in Austin, TX. These are two different questions.
I would remand the case to the Office for further merit review.

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

